DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, 12 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kren et al. (US 2013/0260254) in view of Tikhonov et al. (US 9,350,017).

an anode and cathode electrodes (para. [0071]-[0072]), wherein the anode electrode is a high capacity anode having a Li capacity of 1250 mAh/g (para. [0077]), which falls within the instantly claimed Li capacity of at least 400 mAh/g;
an electrolyte ionically coupling the anode and the cathode electrodes (para. [0012]), 
a separator (para. [0042]), and
an electrolyte solvent/(ether) and a conducting salt (para. [0030]), and
wherein the anode electrode is capable of generating an average discharge voltage in the range of 3 V to 4.2 V, which overlaps with the instantly claimed discharge voltage range of above 2.6 V (para. [0074]). 
Kren fails to teach wherein the electrolyte solvent disposed in conjunction with the electrolyte comprises two or more salts; 
wherein the two or more salts comprise a mixture of a first Li-comprising salt and a second Li-comprising salt,
wherein the second Li-comprising salt is an electrolyte additive capable of enhancing formation of a solid electrolyte interphase (SEI) film on the anode electrode, the cathode electrode, or both, to a greater degree than the first Li-comprising salt during operation of the Li-ion battery.
Tikhonov teaches a high-performance lithium ion cell comprising an electrolyte solvent disposed in conjunction with the electrolyte comprises two or more salts; 
6) and a second Li-comprising salt/(LiTFSI) (col. 16, lines 25-40 – Example 4) in order to provide an electrolyte containing an aluminum corrosion inhibitor to thereby provide a battery with a long cycle life at high temperature (col. 16, lines 25-40).
Since the first and the second lithium salts in Tikhonov are the same as those instantly claimed, then it would be expected that they would perform as instantly claimed such that the second Li-comprising salt/(LiTFSI) is an electrolyte additive capable of enhancing formation of a solid electrolyte interphase (SEI) film on the anode electrode, the cathode electrode, or both, to a greater degree than the first Li-comprising salt/(LiPF6) during operation of the Li-ion battery.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the electrolyte solvent disposed in conjunction with the electrolyte in Kren comprise two or more salts; wherein the two or more salts comprise a mixture of a first Li-comprising salt and a second Li-comprising salt, as taught by Tikhonov, in order to provide an electrolyte containing an aluminum corrosion inhibitor to thereby provide a battery with a long cycle life at high temperature.
With respect to claim 2, Tikhonov further teaches wherein the electrolyte comprises an iodine-containing salt (LiTFSI – Example 4).
With respect to claims 8-9, product-by-process limitations are not given weight in apparatus claims.
With respect to claim 12, Kren teaches wherein ether is at about 10 to about 100 wt. % (para. [0005]) – since the electrolyte may include at least one type of solvent 
With respect to claim 20, it would be obvious that the lithium salts (i.e. LiPF6 and LiTFSI) of Tikhonov above have different molecular weights.
With respect to claim 23, Tikhonov further teaches wherein a salt concentration of the second Li-comprising salt/(LiTFSI) is 0.8M, (col. 16, lines 25-40 – Example 4), which falls within the instantly claimed range of between 0.01 molar (M) to about 3M.
With respect to claim 24, Tikhonov further teaches wherein the salt concentration of the second Li-comprising salt/(LiTFSI) can be 0.8M (col. 16, Example 4), and can be 1M (col. 15, Example 2), which touches the instantly claimed range of between 1M to about 3M, and teaches wherein one skilled in the art can further test and select these and other protective, conductive coatings together with appropriate amount of effective corrosion inhibitors to fully suppress aluminum corrosion and make a battery with salts described herein to achieve long cycle life with little degradation. (col. 16, lines 25-40 – Example 4).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing for the invention, by routine experimentation and optimization, to arrive at the instantly claimed molar concentration of LiTFSI of between 1M to about 3M in order to fully suppress aluminum corrosion and make a battery with salts to achieve long cycle life with little degradation.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kren et al. (US 2013/0260254) in view of Tikhonov et al. (US 9,350,017), as applied to claim 2 above, and further in view of Thillaiyan et al. (US 2015/0084604 A1).

Thillaiyan teaches a lithium battery comprising electrolyte salts comprising lithium-iodine/LiTFSI (para. [0062]), wherein the lithium-iodine-containing salt concentration in the electrolyte maybe be from about 0.5 M to 2.5 M (para. [0064]), which overlaps with the instantly claimed range of “exceeds about 2 molar (M)”, in order to optimize one or more physical and/or performance properties of the electrochemical cell (para. [0064]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to include a lithium-iodine-containing salt in the electrolyte of modified Kren at a concentration of about 0.5 M to 2.5 M, as taught by Thillaiyan, in order to optimize one or more physical and/or performance properties of the electrochemical cell.
With respect to claim 11, Thillaiyan teaches wherein the electrolyte comprises an iodine-containing salt/(LiTFSI) at a concentration from about 0.5 M to 2.5 M (para. [0064]), which touches and reads on the instantly claimed range of “exceeds about 2.5 M”. 

Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kren et al. (US 2013/0260254) in view of Tikhonov et al. (US 9,350,017), as applied to claim 1 above, and further in view of Mikhaylik et al. (US 2010/0129699 A1).
With respect to claim 4, modified Kren discloses all claim limitations as set forth above but fails to teach wherein the cathode electrode is infiltrated with an ether-free electrolyte.  Mikhaylik teaches a lithium ion battery comprising a lithium anode and a sulfur-containing-cathode; Mikhaylik further teaches wherein the electrolyte associated with the anode comprises an ether-based solvent (para. [0061]), and teaches wherein the electrolyte associated with the cathode is an ether-free electrolyte (para. [0061]) in order to provide an optimal electrolyte combination for an optimal battery performance (para. [0003]-[0006]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide an ether-free electrolyte in the cathode of the lithium ion cell of modified Kren, as taught by Mikhaylik, in order to provide an optimal electrolyte combination for an optimal battery performance.
With respect to claim 6, Kren discusses de-lithiation of the lithium ion battery anode, and teaches wherein the cathode electrode exhibits an average delithiation potential above about 3.8 V vs. Li/Li+, which overlaps with the instantly claimed range of “more than 4.2 V vs. Li/Li+” (para. [0063]-[0064]), but fails to teach wherein the anode electrode exhibits an average delithiation potential below about 1 V vs. Li/Li+;and  wherein an anode interfacial layer is disposed between the anode electrode and the electrolyte; and a cathode interfacial layer is disposed between the cathode electrode and the electrolyte, wherein the anode interfacial layer comprises a first type of 
Mikhaylik further teaches wherein the electrolyte associated with the anode comprises an ether-based solvent (para. [0061]), and teaches wherein the electrolyte associated with the cathode is an ether-free electrolyte (para. [0061]) in order to provide an optimal electrolyte combination for an optimal battery performance (para. [0003]-[0006]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the cathode in modified Kren comprise an ether-free electrolyte, as taught by Mikhaylik, in order to provide an optimal electrolyte combination for an optimal battery performance. Therefore, it would be obvious that the modified lithium ion battery of Kren as modified by Mikhaylik would include an anode interfacial layer disposed between the anode electrode and the electrolyte; and a cathode interfacial layer disposed between the cathode electrode and the electrolyte, and wherein the anode interfacial layer comprises a first type of fragments of electrolyte solvent molecules and the cathode interfacial layer comprises a second type of fragments of electrolyte solvent molecules, the first and second types of fragments being different from each other. Furthermore, it would be obvious that the modified lithium ion battery of Kren as modified by Mikhaylik would provide an anode electrode capable of exhibiting an average delithiation potential below about 1 V vs. Li/Li+ since Kren in view of Mikhaylik reads on the instantly claimed lithium ion battery.
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kren et al. (US 2013/0260254) in view of in view of Tikhonov et al. (US 9,350,017), as applied to claim 1 above, and further in view of Babai et al. (US 4,499,160).
With respect to claim 5, modified Kren discloses all claim limitations as set forth above but fails to teach a binder infiltrated in at least one of the electrodes, and wherein the binder comprises cations having a valance of +3, +4, or +5.  Babai teaches a lithium battery comprising a cathode comprising a binder in combination with a transitional metal oxide in order to provide a cathode producing a rapid activation of the cell to maximum voltage (claims 1 and 10) – it would be obvious that the binder in combination with the transitional metal oxide would infiltrate in at least one of the electrodes, and it would be obvious that the binder/transitional metal oxide combination would encompass cations having a valance of +3, +4, or +5.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide the modified battery of Kren with a binder infiltrated in at least one of the electrodes, and wherein the binder comprises cations having a valance of +3, +4, or +5, as taught by Babai, in order to provide a cathode producing a rapid activation of the cell to maximum voltage.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kren et al. (US 2013/0260254) in view of in view of Tikhonov et al. (US 9,350,017) in view of , as applied to claim 6 above, and further in view of Hoshina et al. (9,312,539).
With respect to claim 10, modified Kren discloses all claim limitations as set forth above, but fails to teach wherein at least one of the electrodes comprises one or more active material particles which include at least 1 vol. % of pores having a size in the range of about 0.3 nm to about 20 nm.  Hoshina teaches active material for anodes in lithium-ion batteries, and teaches wherein one or more active material particles includes 10 to 30% of a total volume (claims 1 and 9), which fall within the instantly claimed range of at least 1 vol. %, and within which pores have a size in the range of about 1 nm to about 10 nm (claims 1 and 9), which falls within the instantly claimed range of pores having a size in the range of about 0.3 nm to about 20 nm, in order to provide a negative electrode with active material having a high capacity (col. 1, lines 40-49).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have at least one of the electrodes in modified Kren comprise one or more active material particles which include at least 1 vol. % of pores having a size in the range of about 0.3 nm to about 20 nm, as taught by Hoshina, in order to provide a negative electrode with active material having a high capacity.

Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 20-24 have been considered but are moot due to the new ground of rejection set forth above which was necessitated by applicant’s amendments made to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.